Exhibit 4.9 AMENDMENT TO CERTIFICATEOF DESIGNATION This Amendment to Certificate of Preferences, Rights and Limitations of Series A 10% Convertible Preferred Stock of Marine Park Holdings, Inc., is made as of the 1st day of December 2008. Reference is made to that certain Certificate Of Designation of Preferences, Rights and Limitations of Series A 10% Convertible Preferred Stock of Marine Park Holdings, Inc., pursuant to Section 151 of the Delaware General Corporation Law (the “Certificate”).Capitalized terms defined in the Certificate and not otherwise defined herein shall have the same meanings as ascribed to them in the Certificate. The undersigned, Richard D.
